                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MARIA UCHYTIL, on behalf of the United              CASE NO. C12-2091-JCC
      States of America,
10                                                        MINUTE ORDER
11                           Plaintiff,
              v.
12
      AVANADE INC., a Washington corporation, et
13    al.,
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ second joint status report (Dkt. No.
19   224). Pursuant to the parties’ joint request, the parties are DIRECTED to file a motion for
20   approval of the settlement agreement or a joint status report informing the Court of the status of
21   the Government’s review of the parties’ settlement by December 21, 2018.
22          DATED this 28th day of November 2018.
23
                                                            William M. McCool
24                                                          Clerk of Court

25                                                          s/Tomas Hernandez
                                                            Deputy Clerk
26


     MINUTE ORDER
     C12-2091-JCC
     PAGE - 1
